The appeal in this matter came from the First City Court of New Orleans. Our decree was rendered on March 15th, 1948. The application for rehearing was filed on March 27th, 1948.
Paragraph 1 of Rule X of this Court reads as follows: "Applications for rehearings must be presented within the delay allowed by law for such purpose, and filed with the Clerk. When filed too late the Clerk shall refuse to accept them."
Act 16 of 1910 reads as follows: "That judgments rendered in the Courts of Appeal of the State shall become final and executory on the fifteenth calendar day after the rendition, except in cases of appeal from the City Courts of the City of New Orleans which shall be and become final on the sixth calendar day after rendition, in term time and out of term time, unless the last day shall fall on a legal holiday, when the delay shall be extended to the first day thereafter not a legal holiday; provided that in the interval parties in interest shall have the right to apply for rehearing; provided further, in the recess of the Court, the Court shall have the right to dispose at chambers of applications for rehearing."
More than five calendar days, in fact more than five judicial days elapsed between the rendition of the decree and the filing of the application for rehearing.
Accordingly, the application for rehearing is not considered, having been filed too late.
Application for rehearing not considered.